Vinje, J.
The appeal presents a question of fact only: Did Michael Padden deliver the deeds to Hughes with the intention of parting with all control over them and with the title to the land?- On this subject he testifies that he gave the deeds to Hughes with instructions to keep them with other papers he held for him; that the land was his as long as he lived, and that the deeds should not be recorded in his lifetime; that later on he withdrew the deeds from Hughes and deeded the land to John J. Padden for a cash consideration of $1,500 and an agreement on the part of the grantee to pay Henry Padden for his improvements. Hughes’ testimony is to the same effect, and in addition he testified that when the deeds were executed Michael said- he had given away so much of his property that he was not going to give away any more, and cautioned him three or four times not to record them. There is also testimony that the grantees sought to have Hughes record the deeds, but that he refused. There is no evidence to contradict the statements pf Michael Padden and Hughes except such inferences as may be drawn from the fact that the deeds were executed and left with Hughes and the fact that the grantees continued to use the lands till they were deeded to John J. Padden, and some statements made by the grantor that the grantees would eventually get the lands. In this state of the record the findings of the trial court must be sustained because they conform to the clear preponderance of the evidence: Without an intention to transfer title, none passes by the mere execution of a deed and delivery thereof *215to a third party to be held subject to the control of the grantor. Prutsman v. Baker, 30 Wis. 644; Butts v. Richards, 152 Wis. 318, 140 N. W. 1.
By the Court. — Judgment affirmed.